 

 

** TNBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY **

TIME_ RECEIVED Case 1:12-cr-00311-YK Becumemt 101 Files-O242 3/2GesPageaty of 2
April 23, 2020 at 1:07:29 AM EDT BOP Inmate eived

 

04/23/2020 00:06 BOP Irate = 317-f2?-31 34 Pd

 

EMERGENCY MOTION *** THREAT OFCOVID-19 *** EMERGENCY MOTION

 

APRIL 22, 2020

[BY FAX: (717) 221-3949]
THE HONORABLE Y VETTE KANE
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNS YLVANLA
228 WALNUT STREET

HARRISBURG, PA 17108

Re: United States vy. Lucas Obi, Docket No. 02-CR-311-¥K

Dear Judge Kane,

Defendant respectfully submits thig emergency letter-maotion, pursuant ta 18 U.5.0. S582(0001 (4), for an order madifymg hia term of
Imprigontment nthe wake of the coronavirug pandemic, and the threat it poses to hig safety. For the many reagons get out below, this motion
should be promptly granted. *

L INTRODUCTION.

Ag amended by the Firat Step Act of 2018, 18 U.S.C. 3582feif (Ai) authorizes a court ta modify and reduce a term of imprisonment
upon a motion of the defendant (after the defendant haz exhausted hig administrative remedies), upon a finding that "extraordmary and
compelling reagong" warrants auch a reduction. 18 U.8.C. 3582¢e)(1 (AIC), Defendant here submits that he hag exhausted hig admimustrative
remedies, mgofar az he hag requested relief from the Warden of hig facility, and hig request wag denied. Further, simce the Bureau of Prisons hag
determined that Defendant 12 not eligible for relief, further attempts at exhaustion would be nothing more than an exercige m futility, Further, thig
cage presents both "extraordinary and compelling reasons" (1.¢., Defendant's heightened vulnerability to contractmg and perighing from the virug)

to modify the sentence.

I EXTRAORDINARY AND COMPELLING REASONS TO MODIFY SENTENCE,

Defendant 13 gerving hig gentence at the Low Security Correctional Ingtitution m Allenwood, Permgylvaria, Since April 1, 2020, Defendant
haz been confined (24 hours) to hig aggigned housing unit, an open-air, dormitory-like setting, with approximately 159 other prisoners -- all im
exceptionally cloge proximity to one another. Frigoners are often far less than aim feet from each other. Thug, soctal distance under these
circumstances 18 an im possibilty. Prior to April 1, 2020, the date a national prison "stay m place" directive was implemented, Defendant waz
afforded a daily opportunity to practice social distancing. The "stay nm place" directive placed mmates mn congiderably cloger proximity ta one
another, for considerably longer periods, mereasing the potential for the virug to spread to more prigoners faster. Although Bureau of Prisons
officials certainly mtended for the "stay in place" mitiative to minimize the likehhood of spreading the virus, and thug their goal ta protect

prigoners, the opposite 12 certain to prove to be the cage.

Notably, prigoners at Defendant's matitution are not bem tegted for the virug, and minimal screening (temperature checks) are performed
once a week, The lack of more robust screening or testing heightens the rigk already aggociated with the pandemic. Placing prisoners in cloger
proximity to one another, for longer periods of time -- mdeed, 24 hours a day -- without testing or frequent goreenmg, 18 a recipe for disaster. A
digaster that 13 certam to occur. This 13 especially true given the ability of the virus ta lay dormant and apparently mutate. At least one lawmaker
[Fred Keller, (R-Pa.} recently criticized the Bureau of Frigona for failmg ta adhere to public health guidelines, thereby placing prigoners at a
greater rik.

Given Defendant's vulnerability, there 1g a substantial likelthood that, unless modified, the term of mmprgonment impoged will effectively become

a death sentence.

Thege extraordinary and compelling reazons warrant gwift and certam action by the Court. Clearly, the ciroum stances both authorize and
warrant an order modifying the tern of imprigonment, and the Court should endeavor to da go, promptly. See, United States v, Colvin, Docket

No. 3:19-CR-179 (D. Conn, Apr. 2, 2020)(granting emergency modification motion to protect the prigoner from contracting the virug), United

 
04/23/2020 0006 BOP Inmate = 917-727-9194 P2
Case 1:12-cr-00311-YK Document 101 Filed 04/23/20 Page 2 of 2

States v. Resnick, Docket No. 12-CR-152 (3.0.N.Y Apr 2, 2020}(game), United States v. Sawiez, Docket No. O8-CR-287(B.D.N.Y. Apr. 10,
2020)(zame), United States v. Brannan, Docket No. 4:15-CR-80(5.D. Tex. Apr. 3, 20203(zame)

Tl. BXHAUSTION OF ADMINISTRATIVE REMEDIES.

Defendant hag requested of the Warden that he be releaged to home confinement under both the CARES Act, and directives 1gaued by the
U.S. Attomey General ta the Bureau of Frigons on March 26, 2020 and April 3, 2920, m hght of hig heightened rigk of contracting the virus, and
perighing from it. The Warden declined hig request citing to Bureau of Prigons policy rendermg Defendant meligible for the relef he seeks.
Nothing more 1g required gince any further attempts to exhauet hig administrative remedies will be met with the exact game results, Further

attempts would therefore be futile, and the Court hag jungdiction ta entertain and grant thig mation for emergency modification of the gentence.

“Even where exhaustion 12 seemingly mandated by statute or decizional law, [ag 1s the cage with Section 3582(0)(1 }(A)()], the requirement
la not abgolute." Washington v. Barr, 925 F.3d 109,118 (2d Cir. 2019) Exhaugtion would be unnecessary where an attempt to resolve the matter
with the agency would be nothing more than an exeroige im futility. An mdividual "may bypags the adminigtrative procegs where exhaustion
would be futile or adequate." Hornig v. Doe, 4840.5. 905, 327 (1988); Smith v. Robmgon, 468 U5. 992, 1014.17 (1984), Exhaustion would
be futile where there 12 a "certamty of an advergze decizion" from the agency. Fraley v. U.5. Bureau of Prigong, 1 F.3d 924, 925 (9th Cir. 1999),
McQueen v. Calo. Springs Sch. Dist. No. 11, 488 Fad 868, 875 (10th Cir 2007). "[I]fan agency hag articulated a very clear pogition on the 1aue
which it hag demonstrated it would be unwilling ta reconsider," exhaustion 1g notrequired. Randolph-Sheppard Vendors of America v.
Weinberger, 795 F.2d 90,105 (0.0. Cir. 1986). Further, the fact that an administrative agency lacks, or belleves itgelf to lack authority to act upon
a digpute can make an adverse decigion certain. See, Weinberger v. Wiesenfeld, 429 U5, 696, 641 n. 8 (1975); McNeese v, Board of Education,
373 U.5. 668, 674-78 (1943).

Accordingly, the Court should consider this motion on the merits.
Il, CONSIDERATION OF THE FACTORS SET FORTH IN 18 U.5.0. 4553fa).

The Court 14 required to consider the factors get forth im 18 U.5.C. 9553fa) m deciding whether to modify a term of imprigonment. In that

regard, Defendant submits that nothing m Section 3553fa) counsel agamat grantmg thig motion,
IV. CONCLUSION.

For the reagons stated, Defendant respectfully requests that this Court modify the term of imprigonment impoged by reducimg it to "time-
served," and directing hig immediate releage, Thereafter, Defendant will gelf-quarantine at hig residence for at leagt 14-days, and adhere to any

other restrictions or conditions that the Court im allits wisdom deems appropriate,

WHEEEFORE, Defendant prays that thia motion will be granted.

Respectfully submitted,

ff Lucas Obi
LucASOBIst=“‘C;™O™SOSC™*;*;*;*;~*~™
REGISTER NO. 18410-050

L.S.0.1. ALLEN WOOD

FO. BOX 1000

WHITE DEER, PA 17827

* Defendant suffers from, inter alia,
hypertension and he is, therefore,
considered more susceptible to both
contracting and perishing from the
Virus according to the COC

ce: U.S. Attomeys Office
